Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments/amendments, see Amendment Submitted/Entered with Filing of Continued Prosecution Application, filed 4/28/2022, with respect to Claims 20-40 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claims 20-40 have been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian Hennessey on 5/9/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The paragraph beginning on page 20, line 14 of the Specification reads:
In Figs. 10 and 11 the mitral implant is shown in a perspective view.  The implant comprises a support structure 31, which is made from a meshed memory shape material, such as Nitinol. The support structure 31 has a generally C-shaped form and is adapted to rest on the inner circumference of the annulus 16. The support structure 31 is generally shaped to conform to the curvature of the annulus 16.  As shown in Figs. 10 and 11, the pockets in a center of the rim section have a greater cross-section than the pockets in side regions of the rim section.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 20-40 are allowable because the closest prior art, Padala (US 2014/0243968), Vaturi (US 20160184098 A1) and Gifford (US-20170049571-A1) do not disclose a heart valve coaptation device with downstream, open, expandable pockets wherein the pockets have a greater cross section in the center of a rim section than the pockets on the sides of the rim section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774